DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05 November 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance of reference Itoki Corp. (JP 2008132298A), as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because in figures 1, unlabeled box element "42" should be provided with descriptive text labels. See 37 CFR 1.84(n).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character "34".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
The term "disclosure" recited in line 1 is considered legal phraseology.
The abstract is 32 words in length.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 6, 16 and 19-20 are objected to because of the following informalities:  
In claim 1, lines 6 and 8 recite "frame" which is suggested to be changed to --frame member-- for consistency. Line 7 recites "a seated position" which is suggested to be changed to --the seated position-- for consistency. Line 11 recites "raise a rear" which is suggested to be changed to --raise the rear-- for clarity. Line 14 recites “back member” which is suggested to be changed to --planar back member-- for consistency.
In claim 4, line 1 recites “back member” which is suggested to be changed to --planar back member-- for consistency. Line 3 recites “back portion of the seat” which is suggested to be changed to --rear portion of the planar seat member-- for consistency.
In claim 6, line 1 recites “wherein at least” which is suggested to be changed to --wherein the at least-- for clarity.
In claim 16, line 2 recites “seat member” which is suggested to be changed to --planar seat member-- for consistency. Line 3 and 4 each recite “back member” which is suggested to be changed to --planar back member-- for consistency.
In claim 19, line 2 recites “from a seated” which is suggested to be changed to --from the seated-- for clarity.
In claim 20, line 3 recites “the seat” which is suggested to be changed to --the planar seat-- for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The limitation of "a planar seat member" having the generic placeholder of "member" and the functional language of "adapted to contact a subject's buttocks", as recited in lines 3-4 of claim 1.
The limitation of "a planar back member" having the generic placeholder of "member" and the functional language of "adapted to support a subject’s back", as recited in lines 6-7 of claim 1.
The limitation of "a slide member" having the generic placeholder of "member" and the functional language of "adapted to translate said planar seat member", as recited in lines 8-9 of claim 1.
The limitation of "a rotating member" having the generic placeholder of "member" and the functional language of "adapted to rotate the planar seat member", as recited in lines 2-3 of claim 9.
The limitation of "a movable lumbar member" having the generic placeholder of "member" and the functional language of "adapted to contact a lumbar region of the subject’s back", as recited in lines 1-2 of claim 11.
The limitation of "a planar seat member" having the generic placeholder of "member" and the functional language of "the subject’s buttocks contact the planar seat member", as recited in lines 4 and 7 of claim 15.
The limitation of "a planar back member" having the generic placeholder of "member" and the functional language of "the subject’s back contacts the planar back member", as recited in lines 5-8 of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 3 recites the limitation of “the chair” which lacks proper antecedent basis.
Regarding claim 19, line 1 recites the limitation of “the locked position” which lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battey et al. (5,871,258 A).
Regarding claim 1, Battey discloses device (defined by chair construction 20, see fig. 5) for physical modality treatment (the device 20 stretches the back of the user, see col. 15 lines 1-13), comprising: a frame member (defined by base 21 and control housing 26, see fig. 5); a planar seat member (defined by seat 24 shown to have a generally planar shape, see fig. 5) having a front and rear portion (shown as the front and rear of the planar seat member 24, see fig. 5) connected to said frame member 21/26 (see figs. 4-5) and oriented in a generally horizontal plane (see fig. 5), adapted to contact a subject's buttocks in a seated position (see fig. 12); a planar back member (defined by back 22, see fig. 5) connected to said frame 21/26 (see figs. 4A and 5) and oriented in a generally vertical plane (see fig. 5), and adapted to support a subject's back in a seated position (see fig. 12); a slide member (defined by brackets 207, front bearings 208 and rear bearings 209, see fig. 4B) connected to said frame 21/26, adapted to translate said planar seat member 24 in a horizontal direction away from the planar back member 22 (see figs. 5-6 and col. 21 line 51 to col. 22 line 39); a seat pivot (defined by aperture 112 and stud 123 pivoting about axis 25, see fig. 13) adapted to pivot said planar seat member 24 about an axis out of the horizontal plane to rotate the planar seat member 24 and raise a rear portion of the planar seat member 24 (the seat pivot allows the rear portion of the planar seat member 24 to be raised or lowered, see figs. 5-6); a back pivot (defined by aperture 111 and stud 119 pivoting about axis 23, see fig. 13) adapted to pivot said planar back member 22 out of the vertical plane to recline the back member 22 (see figs. 5-6), forming an angle with the vertical (see fig. 6); wherein the slide, the seat pivot and the back pivot are adapted to translate and pivot the seat member and pivot the back member simultaneously (see figs. 5-6, col. 7 lines 24-48 and claim 15), to effect physical modality treatment of the subject (see col. 15 lines 1-13).
Regarding claims 11-12, Battey discloses a movable lumbar member (defined by adjustable lumbar support 35, see fig. 5) adapted to contact a lumbar region of the subject's back (see figs. 5-6); the movable lumbar member is adapted to move simultaneously with the translating and pivoting of the seat member and pivoting of the back member (see figs. 5-6 and col. 7 lines 24-48 and col. 8 lines 4-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. as applied to claim 1 above, and further in view of Soliman (2018/0214335 A1).
Regarding claim 2, Battey discloses the device 20 for stretching the user’s pelvic and lumbar regions, see col. 15 lines 1-13, and discloses all the structure as claimed.
Battey is silent with regard to the treatment comprising non axial vertebral decompression.
However, Soliman discloses a similar device (see fig. 3) which includes a pivoting planar seat member (defined by seat 3, see fig. 1) and a pivoting planar back rest (defined by rest of seat 1, see fig. 3), the device including a method of pivoting (see figs. 4-8) to provide non-axial vertebral decompression (the seat does not rotate the vertebral column of the user and provides vertebral decompression, see the abstract and para. [0039], such that the device provides non axial vertebral decompression). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battey’s device to provide non axial vertebral decompression, as taught by Soliman, to be able to provide an alternate treatment to the user. 
	Regarding claim 3, the modified Battey device discloses that said physical modality treatment further comprises extension (the back of the user is stretched to provide extension, see col. 15 lines 1-13 of Battey).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. as applied to claim 1 above, and further in view of Lee (KR 10,1902,770 B1).
	Regarding claim 4, Battey discloses that the back pivot rotates the planar back member up to 30 degrees and that the seat pivot tilts the planar seat member up to 60 degrees, see col. 16 lines 26-34, the rear portion of the planar seat member being raised when rotated, see figs. 5-6.
	Battey is silent with regard to the back pivot being adapted to rotate the back member to form an angle of 1 degrees to 15 degrees with respect to a reference vertical axis, and wherein the seat pivot is adapted to raise the back portion of the seat to form an angle of between 1 degrees and 15 degrees with respect to a reference horizontal axis.
	However, Lee discloses a similar device (defined by chair 10, see fig. 1) which rotates a back member (defined by backrest 13, see fig. 1) to form an angle between 0 to 10 degrees from a vertical axis and rotates a seat member (defined by seat 11, see fig. 1) to form an angle of between 0 degrees and 10 degrees with respect to a reference horizontal axis, see fig. 2 and page 5 lines 10-12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battey’s back pivot to tilt the planar back member to form an angle of 10 degrees with respect to the vertical axis and have the seat pivot tilt the planar seat member form an angle of 5 degrees with respect to the horizontal axis, as taught by Lee, to be able to provide an alternate stretching treatment to the back of the user.
	Regarding claim 14, the modified Battey device discloses that the planar seat member is adapted to rotate out of the horizontal plane to lower or raise a lateral portion (defined by lateral sides of the front portion of the planar seat member, see fig. 4B of Battey) of the seat member up to 5 degrees, see page 5 lines 10-12 of Lee. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. and Lee as applied to claim 4 above, and further in view of Skog (10,172,462 B2).
Regarding claims 5-6, the modified Battey device is silent with regard to the back pivot and the seat pivot both comprise at least one locked position, adapted so that the position of the planar seat member and the planar back member do not change from the locked position until automatically or manually released; the at least one locked position is adapted for assisted or automated release.
However, Skog teaches a similar device (see fig. 2) which includes a back pivot (defined by link arm 8, see fig. 1) and a seat pivot (defined by seat frame bearing 3, see fig. 2) comprise locked positions (see figs. 3-4 and col. 3 line 62 to col. 4 line 22), adapted so that the position of a planar seat member (defined by seat frame 1, see fig. 2) and the planar back member (defined by back frame 11, see fig. 2) do not change from the locked position until manually released and the at least one locked position is adapted for assisted release (the locked position is maintained until the user actuates a control lever 4, the control lever 4 assisting the user by actuating gas spring 2 to allow the chair to release the locked position, see col. 3 line 62 to col. 4 line 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey back pivot and seat pivot with the addition of a control lever to lock the planar seat member and planar back member in a locked position, as taught by Skog, to be able to allow the user to maintain the chair in a desired reclined position to improve user comfort.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. and Soliman as applied to claim 3 above, and further in view of Skog (10,172,462 B2).
Regarding claim 7, the modified Battey device is silent with regard to at least one locked position being settable by a subject seated in the device.
However, Skog teaches a similar device (see fig. 2) which includes a back pivot (defined by link arm 8, see fig. 1) and a seat pivot (defined by seat frame bearing 3, see fig. 2) comprise locked positions (see figs. 3-4 and col. 3 line 62 to col. 4 line 22), adapted so that the position of a planar seat member (defined by seat frame 1, see fig. 2) and the planar back member (defined by back frame 11, see fig. 2) do not change from the locked position until manually released and the at least one locked position is adapted for assisted release (the locked position is maintained until the user actuates a control lever 4, the control lever 4 assisting the user by actuating gas spring 2 to allow the chair to release the locked position, see col. 3 line 62 to col. 4 line 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey back pivot and seat pivot with the addition of a control lever to lock the planar seat member and planar back member in a locked position, as taught by Skog, to be able to allow the user to maintain the chair in a desired reclined position to improve user comfort.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al., Lee and Skog as applied to claim 5 above, and further in view of Kim et al. (7,255,708 B2).
Regarding claim 8, the modified Battey device is silent with regard to a data recorder, recording at least the locked positions of the seat member and the back member, and details related to the subject and a session during which the device is being used.
However, Kim teaches that a medical chair (see fig. 1) includes a data recorder recording at least the positions of regulating members, and details related to the subject and a session during which the medical chair is being used (the data recorder stores the positions of each regulating member as it relates to a specific user when the regulating members are positioned or readjusted during a therapy session, see col. 9 line 63 to col. 10 line 12 and claim 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey device with the addition of a data recorder, as taught by Kim, to be able to allow the device to automatically adjust to a desired position specific to the subject, see col. 10 lines 7-12 of Kim.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Battey et al., Lee and Skog as applied to claim 5 above, and further in view of Marsh (3,910,633 A).
Regarding claims 9-10, the modified Battey device is silent with regard to the planar seat member being connected to the frame by a rotating member adapted to rotate the planar seat member 90 degrees in either direction in the horizontal plane and the planar seat member is adapted to lock in at least one left and right rotational positions.
However, Marsh teaches that a similar device (see fig. 1) with a planar seat member (defined by seat 43) being connected to a frame (defined by leg assembly 16 and support column 18, see fig. 1) by a rotating member (defined by seat-swiveling and seat-mounting mechanism 12) adapted to rotate the planar seat member 90 degrees in either direction in the horizontal plane and the planar seat member is adapted to lock in at least one left and right rotational positions (the rotating member 12 allows the planar seat member 43 to freely rotate about frame 16/18 via tubular bushing 44 such that the seat member rotates 360 degrees about post member 44, see fig. 2; the planar seat member 43 being locked in a left or right rotational position when handle portion 74 is actuated, see col. 3 lines 3-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey frame member and planar seat member with the addition of a rotating member and handle portion, as taught by Marsh, to be able to allow the user to adjust the planar seat member’s position to improve user comfort.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. as applied to claim 12 above, and further in view of Anderson et al. (10,478,367 B2).
Regarding claim 13, Battey is silent with regard to at least one of the seat member, the back member, and the lumbar member is adapted to provide heat and/or electrical stimulation to a subject seated in the chair.
However, Anderson teaches a similar device (see fig. 1) includes a planar seat member (defined by lower body support member 17, see fig. 1) is adapted to provide heat and/or electrical stimulation to a subject seated in the chair (the planar seat member includes a heater to provide heat stimulation to the subject, see col. 3 lines 12-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey planar seat member with the addition of a heater, as taught by Anderson, to be able to provide additional therapeutic treatment to the subject, see col. 40-41 of Anderson, to improve user comfort.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. as applied to claim 1 above, and further in view of Tobler (EP 0,540,711 B1).
Regarding claim 15, Battey discloses the chair including the frame member, planar seat member, planar back member and sliding member, as recited in the rejection of claim 1 above. Battey discloses that the chair is for physical modality treatment which includes extension (the back of the user is stretched to provide extension to the pelvis and lumbar region of the subject, see col. 15 lines 1-13) and discloses a method for providing the physical modality treatment with the steps of: simultaneously translating the planar seat member on the frame in a horizontal direction away from the planar back member, see col. 7 lines 24-48 and claim 15; pivoting the planar seat member about an axis in the horizontal plane to rotate the planar seat member, see col. 7 lines 24-48 and claim 15; and pivoting said planar back member in a reclining direction, see col. 7 lines 24-48 and claim 15; to effect physical modality treatment of the subject, see col. 15 lines 1-13.
Battey is silent with regard to pivoting the planar seat member about an axis in the horizontal plane to rotate the planar seat member, thereby raising a rear portion of the planar seat member to lower the subject's knees with respect to a reference axis.
However, Tobler teaches a similar chair (see fig. 1) includes a planar seat member (defined by seat 15, see fig. 1) which pivots member about an axis in the horizontal plane to rotate the planar seat member 15 (see figs. 3-4), thereby raising a rear portion (right side of planar seat member 15, see fig. 1) of the planar seat member 15 to lower the subject's knees with respect to a reference axis (see figs. 3-4 and page 4 lines 24-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battey’s seat pivot tilt the planar seat member to raise the rear portion of the planar seat member when the planar seat member pivots simultaneously with the planar back member, as taught by Tobler, to be able to provide an alternate practical and ergonomic, see page 4 lines 28-29 of Tobler, stretching treatment to the back of the user.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. and Tobler as applied to claim 15 above, and further in view of Skog (10,172,462 B2) and Lee (KR 10,1902,770 B1).
Regarding claim 16, the modified Battey method discloses that the back pivot rotates the planar back member up to 30 degrees and that the seat pivot tilts the planar seat member up to 60 degrees, see col. 16 lines 26-34 of Battey, the rear portion of the planar seat member being raised when rotated, see figs. 5-6 of Battey.
The modified Battey method is silent with regard to the planar back pivot and planar seat member reaching a locked position.
However, Skog teaches a similar device (see fig. 2) which includes a back pivot (defined by link arm 8, see fig. 1) and a seat pivot (defined by seat frame bearing 3, see fig. 2) comprise locked positions (see figs. 3-4 and col. 3 line 62 to col. 4 line 22), adapted so that the position of a planar seat member (defined by seat frame 1, see fig. 2) and the planar back member (defined by back frame 11, see fig. 2) do not change from the locked position until manually released and the at least one locked position is adapted for assisted release (the locked position is maintained until the user actuates a control lever 4, the control lever 4 assisting the user by actuating gas spring 2 to allow the chair to release the locked position, see col. 3 line 62 to col. 4 line 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey back pivot and seat pivot with the addition of a control lever to lock the planar seat member and planar back member in a locked position, as taught by Skog, to be able to allow the user to maintain the chair in a desired reclined position to improve user comfort.
The modified Battey method is silent with regard to the planar seat member is pivoted to reach the locked position such that the seat member forms an angle in a range of 1 to 15 degrees with respect to the reference horizontal axis, and the back member is pivoted to reach the locked position such that the back member forms an angle in a range of 1 to 15 degrees with respect to a reference vertical axis.
However, Lee discloses a similar device (defined by chair 10, see fig. 1) which rotates a back member (defined by backrest 13, see fig. 1) to form an angle between 0 to 10 degrees from a vertical axis and rotates a seat member (defined by seat 11, see fig. 1) to form an angle of between 0 degrees and 10 degrees with respect to a reference horizontal axis, see fig. 2 and page 5 lines 10-12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Battey’s back pivot to tilt the planar back member to form an angle of 10 degrees with respect to the vertical axis and have the seat pivot tilt the planar seat member form an angle of 10 degrees with respect to the horizontal axis, as taught by Lee, to be able to provide an alternate stretching treatment to the back of the user.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al., Tobler, Skog and Lee as applied to claim 16 above, and further in view of Marsh (3,910,633 A).
Regarding claim 17, the modified Battey method is silent with regard to rotating the seat member up to 90 degrees in either direction in the horizontal plane.
However, Marsh teaches that a similar device (see fig. 1) with a planar seat member (defined by seat 43) being connected to a frame (defined by leg assembly 16 and support column 18, see fig. 1) by a rotating member (defined by seat-swiveling and seat-mounting mechanism 12) adapted to rotate the planar seat member 90 degrees in either direction in the horizontal plane (the rotating member 12 allows the planar seat member 43 to freely rotate about frame 16/18 via tubular bushing 44 such that the seat member rotates 360 degrees about post member 44, see fig. 2; the planar seat member 43 being locked in a left or right rotational position when handle portion 74 is actuated, see col. 3 lines 3-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey frame member and planar seat member with the addition of a rotating member and handle portion, as taught by Marsh, to be able to allow the user to adjust the planar seat member’s position to improve user comfort.
The modified Battey method discloses that the step of rotating the seat member up to 90 degrees in either direction in the horizontal plane occurs when said seat member and back member are in the locked positions (the seat member and back member are locked using a separate mechanism from the rotating member, see fig. 2 of Skog and figs. 1-2 of Marsh).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. and Tobler as applied to claim 15 above, and further in view of Kim et al. (7,255,708 B2) and Weismiller et al. (5,715,548 A).
Regarding claim 18, the modified Battey method is silent with regard to logging position data of the seat member and the back member and associating the position data with a treatment session of the subject.
However, Kim teaches that a medical chair (see fig. 1) includes a data recorder recording at least the positions of regulating members, and details related to the subject and a session during which the medical chair is being used (the data recorder stores the positions of each regulating member as it relates to a specific user when the regulating members are positioned or readjusted during a therapy session, see col. 9 line 63 to col. 10 line 12 and claim 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey method with the addition of a data recorder, as taught by Kim, to be able to allow the device to automatically adjust to a desired position specific to the subject, see col. 10 lines 7-12 of Kim.
The modified Battey method is silent with regard to automatically logging the position data.
However, Weismiller teaches that a medical bed (see fig. 1) is adjustable to a plurality of positions and the positions are automatically logged by computer memory, see fig. 58 and col. 14 line 63 to col. 15 line 21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey data recorder to automatically log the obtained position data, as taught by Weismiller, to be able to prevent lost position data in case the user to does not manually log the position data.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. and Tobler as applied to claim 15 above, and further in view of Skog (10,172,462 B2).
Regarding claim 19, the modified Battey method is silent with regard to the step of releasing from the locked position is performed by the subject from a seated position in the chair.
However, Skog teaches a similar device (see fig. 2) which includes a back pivot (defined by link arm 8, see fig. 1) and a seat pivot (defined by seat frame bearing 3, see fig. 2) comprise locked positions (see figs. 3-4 and col. 3 line 62 to col. 4 line 22), adapted so that the position of a planar seat member (defined by seat frame 1, see fig. 2) and the planar back member (defined by back frame 11, see fig. 2) do not change from the locked position until manually released and the at least one locked position is adapted for assisted release (the locked position is maintained until the user actuates a control lever 4, the control lever 4 assisting the user by actuating gas spring 2 to allow the chair to release the locked position, see col. 3 line 62 to col. 4 line 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey back pivot and seat pivot with the addition of a control lever to lock the planar seat member and planar back member in a locked position, as taught by Skog, to be able to allow the user to maintain the chair in a desired reclined position to improve user comfort.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. and Tobler as applied to claim 15 above, and further in view of Chen et al. (2019/0184574 A1).
Regarding claim 20, the modified Battey method discloses simultaneously pivoting the planar seat member to raise a rear portion of the seat member to a first locked position, reclining the planar back member to a second locked position, and translating the seat member away from the back member to a third locked position; releasing said first, second and third locked positions (the planar seat member, planar back member and horizontal position of the planar seat member are simultaneously moved to respective positions as desired by the user, see col. 7 lines 24-48 and claim 15 of Battey; the user locking the planar seat member, planar back member and horizontal position of the planar seat member when actuating control lever, see col. 3 line 62 to col. 4 line 22 of Skog, to create a first, second and third locked position for the planar seat member and planar back member).
The modified Battey method is able to be repeated by a user, as desired by a user determining that the additional exercises are necessary to provide effective treatment, but is silent with regard to repeating said pivoting, reclining and translating motions according to a predetermined regimen.
However, Chen discloses a similar chair (see fig. 1c) is adjusted to be positioned according to a predetermined regimen, see figs. 1a-1c, the chair being repeatedly readjusted according to the predetermined regimen, see fig. 8 and para. [0032], [0089] and [0097]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Battey method to be repeated according to a predetermined regimen, as taught by Chen, to be able to allow the user to receive effective treatment by using a structured treatment regimen and being able to track the patient's progress over time by comparing performance at different times, see para. [0032] of Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Roslund, Jr. et al. (6,059,363 A), Ruckstadter (6,824,219 B2), Baune et al. (7,097,628 B1) and Rechtien et al. (9,700,138 B2) are cited to show treatment chairs having rotating movements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785